DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
 
Status of Application, Amendments and/or Claims
	The amendment of 21 April 2022 has been entered in full.  Claims 17-20, 23-26, and 29-32 are amended.  Claims 33-35 are added. 
Claims 8, 10, 11, 17-20, 23-26, and 29-35 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Sequence Compliance
The Applicant’s response to the Sequence Listing Requirements under 37 CFR §1.821 (21 April 2022) has been considered and is found persuasive. Therefore, the requirements set forth in the Final Rejection of 22 October 2021 and the Non-Final Rejection of 26 April 2021 are withdrawn.

Withdrawn Objections and/or Rejections
1.	The objections of claims 17, 23, and 29 as set forth at page 3 of the previous Office Action of 22 October 2021 are withdrawn in view of the amended claims (21 April 2022). 
2.	The rejection of claims 17, 18, 23, 24, 29, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (for recitation of the term, “sCD83-m3”) as set forth at pages 3-4 of the previous Office Action of 22 October 2021 is withdrawn in view of Applicant’s persuasive arguments (21 April 2022).
3.	The rejection of claims 15, 17, 18, 21, 23, 24, 29, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth at pages 4 of the previous Office Action of 22 October 2021 is withdrawn in view of the amended and cancelled claims (21 April 2022).
4.	The rejection of claims 15-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) as set forth at pages 5-8 of the previous Office Action of 22 October 2021 is withdrawn in view of the amended and cancelled claims (21 April 2022).  The dependent claims have been amended to recite specific antibody clones.

Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8, 10, 11, 17-20, 23-26, and 29-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The basis for this rejection is set forth at pages 9-17 of the previous Office Action of 22 October 2021 and at pages 12-18 of the Office Action of 26 April 2021 and is reiterated herein below for convenience.
Claim 8 is directed to a method for decreasing the amount of IRAK-1 produced by a cell, comprising exposing said cell to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Claim 10 recites a method for decreasing the amount of IRAK-1 produced by a population of cells, comprising exposing said population of cells to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  Claim 11 recites a method for increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface, comprising the step of exposing said cell to a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen binding fragment thereof.  
The specification of the instant application teaches that soluble CD83 (sCD83) signals through the TLR4/MD-2 co-receptor by downregulating IRAK-1 expression, leading to an altered signaling cascade towards an anti-inflammatory response (page 4, lines 18-25; page 5, lines 23-31; page 7, lines 4-14; bottom of page 41 through page 42; Figure 7A-7E; Figure 10).  The specification also indicates that the sustained loss of IRAK-1 results in the production of PGE2 and IL-10 and increased IDO activity, all of which have the combined effect of inhibiting T cell activation (page 7, lines 4-14; page 9, lines 14-21; bottom of page 43 through page 44, lines 1-6; Figure 9D).  Additionally, the specification discloses that the invention provides a bispecific antibody comprising at least one anti-MD-2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen-binding fragment thereof (page 11, lines 27-29).  The specification continues to indicate that said at least one anti-MD-2 antibody or antigen-binding fragment thereof competes with sCD83-m3, LPS, or KDO for binding to MD-2 (page 11, lines 29-31).  The specification discloses that the anti-MD-2 antibody binds to a portion of the MD-2 molecule in the region between Glu17 and Asn160 or that competes for binding to this region with reference antibody 288307 (page 12, lines 21-24).  The specification teaches that said at least one anti-CD44 antibody or antigen-binding fragment thereof competes for CD44 binding with a reference antibody such as, for example, VFF-6, VFF-7, or VFF-18 (page 11, line 31 through page 12, lines 1-2).  The specification states that said at least one anti-CD44 antibody or antigen-binding fragment thereof does not compete for CD44 binding with a reference antibody such as, for example IM7 (page 12, lines 2-4).  The specification does not teach any bispecific antibodies that bind MD-2 and CD44, only that bispecific antibodies that bind to CD14, CD44 (and variant forms CD11b or CD11a), MD-2 that are associated with the sCD83 binding site or are the sCD83 binding site could mimic the effects of conformational or structural changed induced as a consequence of sCD83 binding (page 44, lines 10-26; emphasis added by the Examiner). The specification discloses that in this manner, bispecific antibodies could induce anti-inflammatory signals or tolerogenic signals through the TLR4 receptor similar to the role played by sCD83 (page 44, lines 24-26).  
However, the specification of the instant application does not teach any methods or working examples that indicate a bispecific antibody comprising at least one anti-MD2 antibody or antigen-binding fragment thereof and at least one anti-CD44 antibody or antigen-binding fragment thereof decreases the amount of IRAK-1 produced by a cell(s) or increases the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  The teachings of the specification are directed to the mechanism of action of soluble CD83 (sCD83) (i.e., binding MD-2 co-receptor and CD44 receptor and sCD83 signaling cascade) (Examples 1, 3) and mapping of sCD83 binding on the TLR4/MD-2 receptor complex (Example 2)).  The teachings of the specification are not adequate guidance for the instant claims that are broadly directed to decreasing the amount of IRAK-1 produced by a cell(s) or increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface by exposing said cell(s) to a bispecific antibody comprising any anti-MD2 antibody or antigen-binding fragment thereof and any anti-CD44 antibody or antigen-binding fragment thereof, but are merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  For instance, the state of the prior art teaches that anti-MD-2 and anti-CD44 antibodies can have differing effects on ligand binding.  Specifically, Viriyakosol et al. disclose that some anti-MD-2 antibodies, such as “9B4” and “1E11”, inhibit LPS binding to MD2 while other antibodies, such as “10D5 and 10A8”, do not inhibit LPS binding (Hybridoma 25(6): 349-357, 2006;; see especially page 352, Table 1).  Zheng et al. also teach anti-CD44 antibody IRAWB14 enhances hyaluronan (HA) ligand binding while antibody REL72 blocks ligand binding and IM7 has no influence (page 490, column 1; Table III).  Similarly, Murphy et al. disclose that anti-CD44 stimulating antibodies L3D1 and D2.1 upregulate 6-keto-PGF1α generation and COX2 expression in endothelial cells while non-signaling anti-CD44 antibody, Bric238, does not affect either 6-keto-PGF1α generation and COX2 expression (FASEB J 19(3): 446-448, 2005; bottom of page 4 through the top of page 5; Figure 2A, 2B; Figure 5A).  Murphy et al. continue to that teach anti-CD44 antibodies IM7 and KM201 are blocking antibodies that inhibit HA-induced endothelial cell proliferation (Figure 5B)).  Additionally, it is noted that Zheng et al. state that the type of cell can influence whether certain antibodies interfere with ligand recognition (page 491, bottom of column 1 through column 2; Table IV).  Therefore, based upon the differing functions amongst anti-MD-2 and anti-CD44 antibodies of the prior art, one skilled in the art would not be able to predict that any bispecific antibody comprising just any anti-MD-2 antibody and just any anti-CD44 antibody would decrease the amount of IRAK-1 produced by a cell or increase the amount of IL-10 secreted by a cell expressing CD14 on its surface.  Undue experimentation would be required of the skilled artisan to generate a bispecific antibody comprising an anti-MD-2 antibody and an anti-CD44 antibody and then screen such for decreasing the amount of IRAK-1 produced in a cell and for increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  The limited guidance in the specification is not adequate, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
	Due to the large quantity of experimentation necessary to decrease the amount of IRAK-1 produced by a cell(s) or increase the amount of IL-10 secreted by a cell expressing CD14 on its cell surface by exposing said cell(s) to a bispecific antibody comprising any anti-MD2 antibody or antigen-binding fragment thereof and any anti-CD44 antibody or antigen-binding fragment thereof; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the art (see Viriyakosol et al., Zheng et al., Murphy et al.); and the unpredictability of the effects of exposing cells to a bispecific antibody that comprises any anti-MD2 antibody and anti-CD44 antibody, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.


(i)	 At the bottom of page 11 of the Response of 21 April 2022, Applicant argues that claims 8, 10, and 11 are fully enabled by the specification and that the teachings of the specification provide adequate guidance for the instant claims. Applicant submits that the instant application provides a number of working examples that provide enablement for the claims.  Applicant indicates that for instance, Example 1 discloses the binding mechanism of sCD83 and Example 2 maps this binding.  Applicant argues that sCD83 binds via MD-2, CD14, and/or CD44 (pages 37-40 of the specification).  Applicant submits that Figure 10 of the specification shows a schematic model depicting interaction of sCD83 protein with TLR4/MD-2 complex.  Applicant states that TLR4 pro-inflammatory signals originate after LPS is bound through the interaction with CD14 and MD2.  Applicant continues to add that MD2 binding to LPS induces a conformational change in the MD2/TLR4 heterodimers, allowing transduction of signals through the IRAK tyrosine kinases.  sCD83 binds directly to MD-2 within the MD-2/TLR4 complex, facilitated by CD44v6.  Applicant asserts that given Examples 1 and 2 of the specification, a person of ordinary skill in the art (POSA) would be provided with ample information to understand that targeting MD-2 and CD44 or CD14, would mimic sCD83.  
	Applicant’s arguments have been fully considered but are not found to be persuasive. While the results of Examples 1-2 of the instant specification are interesting, the teachings of the specification are only directed to the mechanism of action of soluble CD83 (sCD83) (such as binding MD-2 co-receptor and CD44 receptor and sCD83 signaling cascade) (Examples 1 and 3) and mapping of sCD83 binding on the TLR4/MD-2 receptor complex (Example 2). There are no methods or working examples that disclose targeting MD-2 and CD44 or CD14 via a bispecific antibody actually mimics sCD83.  There are no methods or working examples that indicate a bispecific antibody comprising at least one anti-MD-2 antibody and at least one anti-CD44 antibody decreases the amount of IRAK-1 produced by a cell or increases the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  The teachings of the specification are not adequate guidance for the instant claims that are broadly directed to decreasing the amount of IRAK-1 produced by a cell or increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface by exposing said cell to a bispecific antibody comprising any anti-MD-2 antibody and any anti-CD44 antibody, but are merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Applicant is reminded that the courts have stated also that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997).
Furthermore, as discussed in the previous Office Actions, the state of the prior art teaches that anti-MD-2 and anti-CD44 antibodies can have differing effects on ligand binding.  Specifically, Viriyakosol et al. disclose that some anti-MD-2 antibodies, such as “9B4” and “1E11”, inhibit LPS binding to MD2 while other antibodies, such as “10D5 and 10A8”, do not inhibit LPS binding (Hybridoma 25(6): 349-357, 2006;; see especially page 352, Table 1).  Zheng et al. also teach anti-CD44 antibody IRAWB14 enhances hyaluronan (HA) ligand binding while antibody REL72 blocks ligand binding and IM7 has no influence (page 490, column 1; Table III).  Similarly, Murphy et al. disclose that anti-CD44 stimulating antibodies L3D1 and D2.1 upregulate 6-keto-PGF1α generation and COX2 expression in endothelial cells while non-signaling anti-CD44 antibody, Bric238, does not affect either 6-keto-PGF1α generation and COX2 expression (FASEB J 19(3): 446-448, 2005; bottom of page 4 through the top of page 5; Figure 2A, 2B; Figure 5A).  Murphy et al. continue to that teach anti-CD44 antibodies IM7 and KM201 are blocking antibodies that inhibit HA-induced endothelial cell proliferation (Figure 5B)).  Additionally, it is noted that Zheng et al. state that the type of cell can influence whether certain antibodies interfere with ligand recognition (page 491, bottom of column 1 through column 2; Table IV).  Therefore, based upon the differing functions amongst anti-MD-2 and anti-CD44 antibodies of the prior art, one skilled in the art would not be able to predict that any bispecific antibody comprising any anti-MD-2 antibody and any anti-CD44 antibody would decrease the amount of IRAK-1 produced by a cell or increase the amount of IL-10 secreted by a cell expressing CD14 on its surface, as required by the instant claims.  


(ii)	At the bottom of page 12 of the Response of 21 April 2022, Applicant asserts that a POSA would clearly understand that bispecific antibodies as recited by independent claims 8, 10, and 11 would provide the claimed technical effects as sCD83 has been demonstrated to show such technical effects throughout the working examples of the application.  At the top of page 13, Applicant states that Figures 4A-4D show results of the experiments testing blocking of sCD83 binding in the presence of antibodies to CD14, MD2, TLR4, and CD44, respectively.  Applicant contends that the results of the antibody-blocking experiments provide a role for the association of CD14 and CD44v6 within close proximity to the sCD83 binding site on the TL4/MD2 complex.  Applicant indicates that sCD83 binding through TLR4/MD2 results in a rapid and sustained loss of IRAK-1 leading to an altered signaling cascade towards an anti-inflammatory response (page 5, lines 28-31).  Applicant submits that this sustained loss of IRAK-1 results in the production of PGE2 and IL-10 and increased IDO activity, all of which have the combined effect of inhibiting T cell activation.  Applicant argues that Example 1 of the specification describes the mode of action of sCD83.  Applicant adds that Examples 3 and 4 provide clear guidance for assays to determine the sCD83 activity of a given bispecific antibody composition based on this understanding of sCD83 activity.  Applicant argues that these screening assays would allow a PSA to readily identify bispecific antibodies meeting the limitations recited in claims 8, 10, and 11, without undue experimentation, as the presented assays use well-known techniques and could be subject to automation, as is known in the art.
Applicant’s arguments have been fully considered but are not found to be persuasive.  Again, as discussed above, while the results of the examples of the instant specification are interesting, the teachings of the specification are only directed to the mechanism of action of soluble CD83 (sCD83) and mapping of sCD83 binding.  The Examiner acknowledges that Figures 4A-4D show results of experiments that test the blocking of sCD83 binding to CD14, MD-2, and CD44 in the presence of antibodies to CD14, MD-2, and CD44, respectively.  However, there are no methods or working examples that indicate contacting a cell with even a single antibody against CD14, MD-2, or CD44 (let alone a bispecific antibody) decreases the amount of IRAK-1 produced by a cell or increases the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  The premise of Applicant’s claimed invention is utilizing a bispecific antibody against MD-2 and CD44 to mimic the binding of sCD83 and thus, decrease IRAK-1 production in a cell and increase IL-10 secretion in a cell expressing CD14 (see instant specification, page 6, lines 1-5; page 44, lines 22-24; Figure 10).  However, the demonstration that a single antibody may block binding of sCD83 to its binding site on the MD-2/TLR4 complex (i.e., steric hinderance) does not evidence that such antibody binds the same site as sCD83, alters conformation/structure of the TLR4/MD-2 complex like sCD83, or has the same activity of sCD83 (namely, decreasing IRAK-1 and increasing IL-10).  
Therefore, a large quantity of experimentation would be required of the skilled artisan to generate a bispecific antibody comprising an anti-MD-2 antibody and an anti-CD44 antibody and then screen such for decreasing the amount of IRAK-1 produced in a cell and for increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  The limited guidance in the specification is not adequate, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  One skilled in the art would not be able to predict that any bispecific antibody comprising any anti-MD-2 antibody and any anti-CD44 antibody would decrease the amount of IRAK-1 produced by a cell or increase the amount of IL-10 secreted by a cell expressing CD14 on its surface, as required by the instant claims.  
Additionally, Applicant’s broad brush discussion of utilizing well-known techniques and automation without undue experimentation to identify bispecific antibodies meeting the limitations recited in claims 8, 10, and 11 does not constitute adequate guidance to practice the claimed method, but rather, constitutes an invitation to experiment. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). While the technology to generally produce and express antibodies and measure binding characteristics was available at the time the invention was made, the amount of experimentation required to generate a bispecific antibody comprising at least one MD-2 antibody and at least CD44 antibody with the numerous claimed characteristics would not have been routine and one of ordinary skill in the art would not have been able to predict the isolation/identification of a bispecific antibody having retained the functional characteristics of decreasing the amount of IRAK-1 produced by a cell and increasing the amount of IL-10 secreted by a cell expressing CD14 on its cell surface.  

Conclusion
	No claims are allowable.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
02 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647